          Case 2:20-cv-01903-SPL Document 36 Filed 10/05/20 Page 1 of 2



 1
 2
             649 North Fourth Avenue, First Floor
 3                Phoenix, Arizona 85003
 4                     (602) 382-4078
             Kory Langhofer, Ariz. Bar No. 024722
 5
                   kory@statecraftlaw.com
 6           Thomas Basile, Ariz. Bar. No. 031150
                   tom@statecraftlaw.com
 7
 8    Attorneys for Intervenor-Defendants Republican
       National Committee and National Republican
 9                 Senatorial Committee
10
                              UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF ARIZONA
12
     Mi Familia Vota; Arizona Coalition for                  No. 2:20-cv-01903-SPL
13
     Change; and Ulises Ventura,
14
                           Plaintiffs,
15                                                           NOTICE OF APPEAL
     v.
16
17
     Katie Hobbs,
18
                            Defendant,
19   and
20
     Republican National Committee; and the
21   National Republican Senatorial Committee,
22
                           Intervenor-Defendants.
23
24
25           Notice is hereby given that Intervenor-Defendants Republican National Committee
26   and National Republican Senatorial Committee hereby appeal to the United States Court of
27
28
                                                    1
       Case 2:20-cv-01903-SPL Document 36 Filed 10/05/20 Page 2 of 2



 1   Appeals for the Ninth Circuit from the order and judgment (Doc. 35) entered in this action
 2   on the 5th day of October, 2020.
 3          DATED this 5th day of October, 2020.
 4                                              STATECRAFT PLLC
 5
 6                                              By: /s/Thomas Basile
                                                    Kory Langhofer
 7                                                  Thomas Basile
                                                    649 North Fourth Avenue, First Floor
 8
                                                    Phoenix, Arizona 85003
 9                                                    Counsel for Intervenor-Defendants
10                                                    Republican National Committee and
                                                      National Republican Senatorial
11                                                    Committee
12
13
                                  CERTIFICATE OF SERVICE
14
15          I hereby certify that on October 5, 2020, I caused the foregoing document to be
16   electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing, which
17   will send notice of such filing to all registered CM/ECF users.
18
19
20                                              By: /s/Thomas Basile
                                                    Thomas Basile
21
22
23
24
25
26
27
28
                                                  2
